Case: 13-50484       Document: 00512306394           Page: 1    Date Filed: 07/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 12, 2013
                                     No. 13-50484
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUSSELL ALLEN ERXLEBEN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-29-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       A magistrate judge ordered Russell Allen Erxleben detained pending
trial for wire fraud, engaging in a monetary transaction in criminally derived
property, and securities fraud. See 18 U.S.C. § 3142(c). A person ordered
detained by a magistrate judge is to seek review in the district court by filing
“a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b); see
United States v. Gage, 990 F.2d 625 at *1 (5th Cir. 1993) (unpublished); 5TH

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 13-50484    Document: 00512306394     Page: 2   Date Filed: 07/12/2013

                                 No. 13-50484

CIR. R. 47.5.3. Instead of seeking such review, Erxleben moves in this court for
revocation of the magistrate judge’s order. We, however, lack jurisdiction to
grant the requested relief.    See Gage, 990 F.2d at 625.        Consequently,
Erxleben’s appeal is DISMISSED.




                                       2